Citation Nr: 1001354	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which, in pertinent part, service 
connection for hearing loss, tinnitus, PTSD, and lumbosacral 
strain were denied.

In an August 2009 rating action, the RO granted service 
connection for the lumbosacral strain.  Therefore, the only 
issues remaining for appeal review are noted on the title 
page.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability for VA compensation purposes.

2.  Current tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  Tinnitus was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA initially provided the Veteran with VCAA notice regarding 
service connection, in correspondence sent to the Veteran in 
June 2004, prior to the initial adjudication of his claim.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The 
Veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  However, such 
notice is moot in this case, as the claim of service 
connection for hearing loss is denied.  As service connection 
for tinnitus is granted, the Veteran will receive 
notification under Dingess.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private medical 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his claims.

Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including tinnitus, and sensorineural hearing loss 
as a disease of the central nervous system, first shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
Court has further indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 160.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Hearing loss 

Service treatment records show that on the Veteran's April 
1970 VA pre-discharge audiology examination, the auditory 
thresholds at all frequencies were less than 26 decibels.  
Speech recognition scores were not reported.  

Although the Veteran's audiometric test results at separation 
from service did not meet the regulatory requirements for 
establishing a disability at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that a current hearing loss disability 
(if present) is causally related to service.  See generally, 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The post-service record is negative for complaints or 
clinical evidence of hearing loss difficulties until February 
2004, many years after service.  An audiogram was not 
performed at that time.  The examiner noted the Veteran's 
significant noise exposure in Vietnam.  It was suspected that 
his hearing loss was likely related to inservice noise 
exposure.  A hearing test was recommended.

The Veteran was afforded a VA audiology examination in June 
2004.  The examiner reported that pure tone audiometry 
revealed a moderate to moderately severe high frequency 
hearing loss between 6000-8000 Hertz (Hz) in the right ear 
and a mild to moderate sensorineural hearing loss between 
4000-8000 Hz in the left ear.  Speech recognition scores were 
92 percent in the right ear and 100 percent in the left ear.  
The examiner stated that the results of the examination were 
not adequate for rating purposes.  The Board also notes that 
the graphed audiometric results were not interpreted.  The 
Board is precluded from interpreting pure tone threshold 
results in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  

On the January 2009 VA examination, the auditory thresholds 
at all frequencies were less than 26 decibels, and speech 
recognition scores were 96 percent in both ears.  The 
examiner concluded that because there was no evidence of a 
current hearing loss, there was nothing to relate to service.

Based on the evidence, the Veteran is not shown to have had a 
hearing loss disability as defined under VA law, either in 
service or at any time since filing his claim.  While the 
June 2004 examination revealed a speech recognition score of 
92 percent in the right ear; which is normally indicative of 
right ear hearing loss for VA purposes under 38 C.F.R. § 
3.385, the examiner indicated that the examination results 
were inadequate for rating purposes.  Therefore, these 
results are not considered reliable.  The only other clinical 
audiology test results are from the February 2009 
examination, and that examination shows no hearing loss 
disability as defined under VA law.

The Board does not discount the difficulties that the Veteran 
has with his auditory acuity.  However, in the absence of 
proof of present hearing loss disability as defined under VA 
law, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 
F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  Service connection for hearing loss 
is not warranted.

Tinnitus

The Veteran's DD 214, certificate of discharge from service, 
reflects a military occupational specialty (MOS) of 63B20, 
Wheel Vehicle Repair.  Service treatment records contain no 
findings of tinnitus, including on the April 1970 physical 
examination separation purposes.  

The post-service record is negative for complaints or 
clinical evidence of tinnitus until the Veteran was examined 
by a VA audiologist at a June 2004 VA examination.  During 
that examination, the Veteran reported current symptoms of 
constant bilateral tinnitus, chronic otalgia, and occasional 
dizziness.  He also reported a history of combat noise 
exposure during his Vietnam service.  Based on the findings, 
the audiologist opined that it was as likely as not that the 
Veteran's bilateral tinnitus was at least in part due to his 
exposure to hazardous levels of noise during his military 
service.  The examiner did not discuss the Veteran's post-
service noise exposure as a concrete worker and laborer 
though.  

The case was remanded by a February 2008 Board decision, for 
another VA audiology examination and nexus opinion that took 
into account the Veteran's post-service noise exposure.

The Veteran underwent this examination in January 2009.  He 
reported military noise exposure from aircraft explosions, 
artillery and gunfire and described a gradual onset of 
tinnitus while he was still in the Army.  He denied any high 
level noise exposure in his civilian life working with 
concrete.  After reporting the results of the clinical 
examination, the audiologist indicated he had reviewed the 
service treatment records, but not the VA outpatient 
treatment records.  He opined that the current tinnitus was 
less likely as not caused by or a result of noise trauma from 
military service because there was no complaint of tinnitus 
found in the service treatment records.  The opinion did not 
include further discussion of the Veteran's post-service 
noise exposure as a concrete worker and laborer.  

Turning to the merits of the claim, the Veteran is currently 
diagnosed bilateral tinnitus.  Thus, he has demonstrated a 
current disability.  

The Veteran has reported his tinnitus symptoms began during 
service.  The Board notes that there is no objective record 
of acute ear trauma or tinnitus in service.  Yet, based on 
the Veteran's testimony, which is considered credible, the 
record supports a finding that he had military noise 
exposure.  Moreover, the Veteran is competent to report on 
tinnitus symptoms experienced in-service, as such symptoms 
are readily capable of lay observation.  See Layno v Brown, 6 
Vet. App. 465, 469 (1994).  The difficulty with the Veteran's 
case though, is that there is no contemporaneous record of 
complaint or clinical treatment of tinnitus until 2004, 
nearly 34 years after his discharge from service.  The 
absence of evidence of treatment for or complaints of 
disability for many years after service provides negative 
evidence against a claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

There are also problems with both VA opinions.  The June 2004 
examiner who provided a positive opinion failed to include a 
rationale for his opinion, which makes it less probative.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  
The negative VA opinion proffered in January 2009 was based 
on the examiner's rejection of the Veteran's reported 
history.  However, the United Sates Court of Appeals for 
Veterans Claims has held that an examination is inadequate 
where the examiner formulates an opinion without considering 
the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  Therefore, the probative value of this opinion is 
lessened as well.  

The conflicting VA medical opinions place the evidence in 
equipoise on the question of whether the Veteran's current 
tinnitus is related to military service.  Therefore, 
resolving all reasonable doubt in the Veteran's favor, his 
claim for service connection for tinnitus is granted.  See 38 
U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 
ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

PTSD

The Veteran asserts that he has PTSD due to stressful events 
in military service.

The Veteran has reported several stressful experiences 
pertaining to combat-related incidents during service in 
Vietnam, including: 1) coming under enemy fire attack upon 
initially arriving in Bien Hoa, Vietnam by helicopter; 2) 
receiving incoming mortar fire while running a motor pool 
convoy to DaNang in January 1969; and 3) his base in Pleiku 
coming under attack every night. 

The Veteran's DD214 confirms he served in-country in Vietnam 
from October 1968 to October 1969.  Service personnel records 
reflect military occupational specialties of Wheel Vehicle 
Repairman and Wrecker Op, while serving with the 219th 
Aviation Company in Vietnam.  The Veteran did not receive any 
awards indicative of combat.  

Service treatment records show that the Veteran reported 
nervous trouble and depression on his separation examination 
in April 1970.  A psychiatric disorder was not noted.

VA outpatient treatment records dated in October and November 
1993 reflect diagnoses of rule-out PTSD and rule-out 
schizoaffective disorder.  These records show that the 
Veteran reported having nightmares involving shooting people, 
being shot at, running and hiding, endorsement of audio and 
visual hallucinations, and difficulty sleeping.  A January 
1994 treatment shows that the Veteran reported his nightmares 
of Vietnam had persisted.  He also continued to hear voices 
and have trouble sleeping.  The diagnosis was PTSD and rule-
out schizoaffective disorder.  These notes do not reflect 
substance abuse.

In October 2003, a Vet Center therapist wrote that he had 
evaluated the Veteran for PTSD.  He provided a provisional 
diagnosis of PTSD consistent with the DSM-IV criteria, based 
on administration of the PTSD Checklist, Military Version 
(PCL-M), the Mississippi Combat scale and personal 
interviews.  The therapist noted that the Veteran's 
nightmares and flashbacks were related to rocket and mortar 
attacks on his convoy.  

The Veteran's claim was initially denied by the RO in April 
2004, and was subsequently remanded in a February 2008 Board 
decision for additional development, to include verification 
of the claimed stressors.  While the case was in remand 
status, the RO confirmed that in October 1968, the Bien Hoa 
camp sustained 7 standoff rounds and 4 soldiers were wounded 
in action.  In November and December 1968, a total of 40 
standoff rounds impacted the base in Pleiku.  Three aircraft 
were damaged and a total of 11 U.S. soldiers were wounded in 
action during those attacks.  In January, February, and March 
1969, a total of 24 standoff rounds impacted the base in 
Pleiku.  One aircraft was damaged and 11 U.S. soldiers were 
wounded in action during those attacks.  

VA mental health clinic outpatient treatment records, dated 
from 2004, reflect multiple diagnoses of PTSD by clinical 
psychologists and psychiatrists.  However, in none of these 
records is there any clear indication that the diagnoses were 
based upon the Veteran's reported combat experiences or some 
other identified stressor.

The Veteran was afforded a VA examination in June 2009.  The 
examiner indicated that he had reviewed the service treatment 
records and VA outpatient treatment records from 2004 to the 
present.  The examiner stated that the Veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD and his 
present difficulties were not caused by or a result of his 
military service experiences.  Rather, he provided an AXIS I 
diagnosis of alcohol/drug use, in remission (dysthymia).  The 
rationale was that the Veteran had a long history of 
difficulty following orders and regulations in service 
(including several reported disciplinary actions in Vietnam).  
He also had an extensive history of polysubstance abused 
which resulted in numerous arrests, financial ruin, and 
divorce.  The examiner also noted that it was only in the 
last year that the Veteran reported dreams of his Vietnam 
duty.  Moreover, he was unable to clearly explain or expand 
upon symptoms of PTSD related to the duties and events he 
experienced in Vietnam.  He concluded that the Veteran 
appeared to have adjusted from his duty and made a resolution 
of his military experiences.   

In this case, the Veteran has reported stressful experiences 
pertaining to combat-related incidents during service in 
Vietnam, including his camp receiving incoming mortar fire 
and rocket attacks.  The Court has held that receiving enemy 
fire can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  As noted, the RO has 
verified several standoff rounds impacted the Pleiku and Bien 
Hoa bases in Vietnam and during the time the Veteran was 
there.  Hence, his reported stressor events are considered 
corroborated.  

There is, however, no diagnosis of PTSD in the record that 
has been medically attributed to combat stressors.  The 
October 2003 letter from the Vet Center therapist shows that 
the Veteran has only a provisional diagnosis of PTSD based on 
his report of experiencing mortar and rocket attacks and even 
after a battery of clinical tests.  In contrast, the VA 
examiner determined that the Veteran does not meet sufficient 
criteria of the DSM-IV for a current diagnosis of PTSD.  

However, the Board finds it troubling that the VA examiner 
failed to specifically discuss the verified combat stressors 
at all.  The Board also notes that the examiner's rationale 
was partly based on an incorrect factual background, 
specifically the statement that it was only in the last year 
that the Veteran reported dreams of his Vietnam duty.  As 
indicated, the VA outpatient treatment records clearly show 
the Veteran reported nightmares related to his Vietnam 
experiences as early as 1993.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative.).  Accordingly, 
the Board finds that the January 2009 examination and opinion 
is inadequate.  When VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that a medical nexus opinion based on an 
accurate factual predicate, and one that directly addresses 
the relationship between the verified stressor and a PTSD 
diagnosis, if any, would be most helpful.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination by a psychiatrist.  
Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the Veteran's claims 
folder for review.  The examiner must 
indicate that this review has been 
accomplished.

The psychiatrist should determine 
whether the Veteran meets the criteria 
for a diagnosis of PTSD in accordance 
DSM-IV.  If PTSD is diagnosed, the 
psychiatrist should provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent or better 
probability) that the PTSD is the 
result of the verified in-service 
stressors of incoming mortar attacks.  
The rationale for any opinion should be 
provided.  

2.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a 
supplemental statement of the case, 
before returning the appeal to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


